 


114 HRES 452 IH: Amending the Rules of the House of Representatives to require the Clerk of the House to conduct the election of the Speaker of the House by secret ballot.
U.S. House of Representatives
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 452 
IN THE HOUSE OF REPRESENTATIVES 
 
September 30, 2015 
Mr. Ashford submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require the Clerk of the House to conduct the election of the Speaker of the House by secret ballot. 
 
 
1.Short titleThis resolution may be cited as the Effective Leadership Elections for Congressional Trust Resolution.  2.Election of Speaker of House of Representatives by Secret BallotClause 2 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(l)The Clerk shall conduct the election of the Speaker by secret ballot..  